DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/10/2021, with respect to 35 USC 101, Remarks Page 1 Paragraph 4, have been fully considered but they are not persuasive. Regarding the independent claims 1 and 11, there is no recitation of physically “displaying a virtual environment” on a display device as argued. Additionally, the sensor data is merely associated with the vehicle and lacks a recitation of a physical structure and position of the sensor on the vehicle. Lastly, the mapping of vehicle locations into a virtual space is a mere generic computer process. Thus, claims 1-8 and 10-18, and 20 remain patent ineligible. 
However, claims 9 and 19 are patent eligible due to the recitation of the sensor physically sensing a second user variable and the second presentation device that comprises a second head mount display, which amounts to significantly more than a generic computer component. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the limitation now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of the “second head mount display comprising a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor” provides a structural recitation and positioning of the sensor on the physical, non-generic head mount display comprising a second see-through display device.  Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not eligible because it does not recite a judicial exception.
Applicant's arguments filed under Remarks, Page 2 Paragraph 1, with respect to 35 USC 102, have been fully considered but they are not persuasive. Regarding applicant’s argument on Page 2, Brinkman teaches wherein the presentation data corresponds to a virtual airspace into which is mapped the first location of the first vehicle and the second location of the second vehicle (see Paragraph 0035 and Figure 8: “ to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace). Further emphasizing this point, FIG. 8 illustrates an exemplary two dimensional moving map display 132 that may be generated on monitor 24 (FIG. 1) pursuant the performance to main process 40 (FIG. 2). As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft- (corresponds to a first location of the first vehicle) … Moving map display 130 also includes the following graphics, each of which may be produced on monitor 24 during STEP 112 of main process 40: (i) a host aircraft graphic 142 indicating the current detected position of the host aircraft (corresponds to a second location of the second vehicle), (ii) a visual representation of the current leg of the host aircraft's flight plan as indicated by waypoint markers 144 and line segments 146, and (iii) a range ring graphic 148 visually indicating the general scale of moving map display 130”), underlined for emphasis.
For at least these reasons, claims 1-10, 12-20 remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a system and method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving a first and second sensor data; transmitting presentation data; generating presentation data; and storing presentation data. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a communication device.”  That is, other than reciting “a communication device,” nothing in the claim element precludes the step from performing a mental process in the mind or on a generic computer. For example, but for the “communication device” language, the claim encompasses a user receiving, in the mind, sensor data and transmitting presentation data. The mere nominal recitation of a communication device does not take the claim limitations out of the mental process grouping.
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a processing device” that performs the generating step. The generating of presentation data by a processing device is recited at a high level of generality and merely acts as a generic computer to perform the abstract idea. The processing device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman (US20100283635A1).
Regarding claim 1, Brinkman teaches a system for facilitating a virtual experience, the system comprising: a communication device configured for:  receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle wherein the first sensor data comprises a first location in a first airspace associated with the first vehicle (see Paragraph 0023 for processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; see also Paragraph 0029 for a global positioning system (GPS) unit deployed aboard the neighboring aircraft and subsequently broadcast to (corresponds to transmitting sensor data over a communication channel by the transceiver) the host aircraft as ADS-B data, processor 22); 
receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the second sensor data comprises a second location in a second airspace associated with the second vehicle,(see Figure 1 and Paragraph 0017 for transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel). Navigation system 30 includes an onboard radar 32 and various other onboard instrumentation 34, such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like; see also Paragraph 0018 for wireless transceiver 28 (corresponds to a transmitter and a receiver) that may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to a second location sensor detecting a second location associated with the neighboring aircraft, which corresponds to a second aircraft));
and transmitting at least one second presentation data to at least one second presentation device associated with the second vehicle (see Figure 2 and Paragraph 0019 for a flowchart illustrating an exemplary main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 (corresponds to second presentation device) including a visual representation of one or more flight characteristics (corresponds to second presentation data) pertaining to a neighboring aircraft); 
 a processing device configured for generating presentation data based, at least in part, on the at least one first sensor data and the at least one second sensor data, wherein the presentation data corresponds to a virtual airspace into which is mapped the first location of the first vehicle and the second location of the second vehicle (see Paragraph 0035 and Figure 8: “ to generate a three dimensional isometric display originating from various other vantage points (e.g., from conceptual chase plane located outside of the host aircraft's error-compensated airspace) or a two dimensional display, such as moving map display (all of which corresponds to a virtual airspace). Further emphasizing this point, FIG. 8 illustrates an exemplary two dimensional moving map display 132 that may be generated on monitor 24 (FIG. 1) pursuant the performance to main process 40 (FIG. 2). As can be seen in FIG. 8, moving map display 130 includes: (i) a neighboring aircraft graphic 132 representing the current detected position of a neighboring aircraft- (corresponds to a first location of the first vehicle) … Moving map display 130 also includes the following graphics, each of which may be produced on monitor 24 during STEP 112 of main process 40: (i) a host aircraft graphic 142 indicating the current detected position of the host aircraft (corresponds to a second location of the second vehicle), (ii) a visual representation of the current leg of the host aircraft's flight plan as indicated by waypoint markers 144 and line segments 146, and (iii) a range ring graphic 148 visually indicating the general scale of moving map display 130”);
and a storage device configured for storing the at least one second presentation data (see Paragraph 0025 for processor 22 determines if a baseline flight for the neighboring aircraft is available ((e.g., stored in a memory associated with processor 22 (STEP 76, FIG. 5)). If a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
Regarding claim 3, Brinkman teaches the system of claim 1, wherein the second presentation data defines at least one second virtual object selected from the group consisting of at least one of a navigational marker and an air-corridor (see Paragraph 0020 for neighboring aircraft flight plan algorithm 56 is utilized to model and generate a visual representation of the immediate leg of the neighboring aircraft's current flight plan (corresponds to an air-corridor); see also Paragraph 0032 for processor 22 may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121 (all of which corresponds to a navigation marker)).  
Regarding claim 4, Brinkman teaches the system of claim 1, wherein the processing device is further configured for determining a second airspace class associated with the second vehicle based on the second location comprising a second altitude associated with the second vehicle, wherein the generating the at least one second presentation data is further based on the second airspace class (see Paragraph 0004 for the first flight characteristic is selected from the group consisting of: (i) the wake turbulence created by the neighboring aircraft, (ii) the current flight plan of the neighboring aircraft, and (iii) the airspace in which the neighboring aircraft's current detection position should reside (corresponds to airspace class associated with second vehicle's location) to ensure that the neighboring aircraft's actual position resides within the an airspace currently assigned to the neighboring aircraft. A visual representation of the first flight characteristic is generated on the monitor (corresponds to virtual object model based on airspace class)).  
Regarding claim 5, Brinkman teaches the system of claim 1, wherein the communication device is further configured for transmitting at least one first presentation data to at least one first presentation device associated with the first vehicle, wherein the processing device is further configured see Paragraph 0025 for processor 22 may identify (corresponds to receiving presentation data) and visually  notify (corresponds to transmitting and presenting presentation data) the host aircraft's (corresponds to first vehicle) aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration), wherein the storage device is further configured for storing the at least one first presentation data (see Paragraph 0025 for if a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
Regarding claim 8, Brinkman teaches the system of claim 5, wherein the at least one first presentation data comprises at least one first virtual object model corresponding to at least one first virtual object (see Paragraph 0032 for processor 22 (which comprises storage devices and memories as stated in Paragraph 0015) may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121, which with respect to host aircraft/first vehicle, independent of the at least one second sensor data).  
Regarding claim 10, Brinkman teaches the system of claim 1, wherein the communication device is further configured for receiving an administrator command from an administrator device, wherein the generating of the at least one second presentation data is based further on the administrator command (see Paragraph 0025 for the  processor 22 that may identify and visually notify the host aircraft's aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration (corresponds to administrator command)).  
Regarding claim 11, see claim 1.
Regarding claim 13, see claim 3.
Regarding claim 14, see claim 4.
Regarding claim 15, see claim 5.
Regarding claim 18, see claim 8.
Regarding claim 20, see claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Livneh (US20200151958A1).
Regarding claim 9, Brinkman teaches the elements of the present invention but fails to explicitly teach the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation, wherein the at least one second presentation device comprises a second head mount display, wherein the second head mount display comprises a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation. 
However, Livneh teaches the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation, wherein the at least one second presentation device comprises a second head mount display, wherein the second head mount display comprises a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation (see Paragraph 0026 for Image sensor 112 may be aligned toward the general direction in which the user is facing, so as to image a scene in the field of view (FOV) of the user; see also Paragraph 0027 for the display 116 that displays an image of the scene captured by image sensor 112, wherein the display 116 may be embodied by the head-mounted display; see also Paragraph 0029 for location detector 118 that provides an indication of the current position and orientation of image sensor 112), wherein see Paragraph 0027 for head-mounted display (HMD) embedded within a wearable apparatus worn by the user. Display 116 may also be a see-through display which can present projected AR images superimposed onto a see-through view of the external environment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular display system for visually expressing flight information pertaining to a neighboring aircraft, such as the flight path and wake turbulence created by a neighboring aircraft, as taught by Brinkman, using the method and system for displaying augmented reality reflective of environmental features affecting visibility in different technical fields and applications such as military training embedded in an aircraft, as taught by Livneh, for the purpose of overcoming the disadvantages of the prior art by providing a system and method for displaying an augmented reality image in which virtual objects appear in a realistic manner (see Paragraph 0023 of Livneh).
Regarding claim 19, see claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Speasl (US 10977493 B2) teaches digital media assets depicting or otherwise representing portions of a property are captured via a media capture device, such as an unmanned vehicle, at various locations about a property. A positioning receiver tracks the location of the media capture device when each digital media asset is captured. A computing device associated with either the media capture device itself or a network-connected server automatically generates location-based categories--such as "front side" or "rear side" or "living room"--automatically based on the plurality of locations so that each .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665